Citation Nr: 1017864	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected left ankle 
condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which in pertinent part found that new 
and material evidence had not been received to reopen a claim 
for service connection for low back pain secondary to 
service-connected left ankle sprain with limited motion of 
the ankle.

In a September 2007 decision, the Board reopened the 
Veteran's claim and remanded the case for additional 
development.  The claim has been returned now for further 
appellate action.  


FINDING OF FACT

The Veteran's back disability is not etiologically related to 
service and is not proximately related to any service-
connected condition.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty service and is not proximately related to any service-
connected condition.  38 U.S.C.A. §§ 1110, 1112 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2007, subsequent to the 
initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection both on a direct and secondary basis.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  He was also 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the July 2009 supplemental statement of the case (SSOC). 
 Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in July 2009 
for his service connection claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that the new regulation requires 
that the aggravation be supported by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 
(Sept. 7, 2006) (codified at 38 C.F.R.  
§ 3.310(a)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred a back disability as a 
result of his service-connected left ankle condition.  
However, the evidence of record shows that the Veteran's back 
disability was the result of several work-related injuries 
and was not connected to service or his service-connected 
disabilities.  

It is clear that the Veteran has a current disability.  A 
February 2009 MRI showed L4-5 central posterior disc 
protrusion with associated atelectasis.  A March 2009 VA 
medical center (VAMC) doctor interpreted the MRI results as 
showing mild central spinal stenosis.  The VAMC record also 
noted bilateral facet arthropathic changes to the ligamentum 
flavum hypertrophy which were found to be due to minimal 
neural foraminal narrowing.  The Veteran received a VA 
examination in July 2009 where the examiner diagnosed 
degenerative disc disease at L4-5.  Therefore, the first 
requirement for service connection-a current disability-has 
been established.  

However, record does not show that the Veteran's current back 
disability is connected to service or proximately related to 
his service-connected conditions.  The Veteran's service 
records are negative for any in-service back injury and the 
record is negative for any competent evidence or opinion that 
the Veteran's back disability is connected to service.  
Furthermore, the Veteran has contended that his back 
condition began well after service as a result of his ankle 
condition.  Therefore, service connection on a direct basis 
is not warranted.  

The medical evidence of record shows that the Veteran first 
received treatment for a back condition in 1995, after his 
first reported work-related injury.  In a September 1995 
initial injury report, the Veteran stated that he felt a 
burning sensation and pain in his lower back at work while 
moving and carrying large packages.  He reported that he had 
had one previous injury to his lower back in October 1993.  
In a February 1997 VAMC treatment note, the Veteran reported 
a history of low back pain and treatment for a year-and-a-
half which he stated was due to an injury at work.  Employee 
injury reports from the Veteran's employer show that he 
sustained several injuries to his low back as a result of 
work-related accidents for which he obtained workers' 
compensation.  

During the July 2009 VA examination, the Veteran was provided 
a thorough medical examination for his ankle and back 
disabilities.  The examiner indicated that the claims file 
and the VA medical records were reviewed.  The examiner noted 
that the Veteran did not seek medical treatment for a back 
injury until he was seen for a worker's compensation injury 
in 1995.  The Veteran stated that he first noted a problem 
with his back in 1993 after lifting something at work at the 
post office and was treated under workers' compensation.  
After conducting the physical examination and reviewing the 
Veteran's statements and claims folder, the VA examiner 
concluded that the back disability was not due to any 
service-connected condition.  Rather, the examiner found that 
the Veteran's current degenerative disc disease was likely a 
result of his 23 years of work at the post office with work 
related injuries and that the documentation in the claims 
folder supported that conclusion.  

The Board notes that during a March 2003 VA examination of 
the feet, the Veteran reported that his left ankle condition 
caused left hip pain and left lower back pain.  stated that 
the Veteran's right foot condition is likely to be related to 
his chronic left ankle condition which has caused some 
chronic left hip pain and left lower back pain.  However, 
this statement, made during a foot examination, was solely 
based on the Veteran's report of medical history and 
symptoms.  There was no examination of the back conducted and 
no diagnosis of a back disability rendered.  It is pointed 
out that that pain alone does not in and of itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
No other rationale was provided to support the examiner's 
conclusions.  The Board is not required to accept any 
examiner's opinion, particularly where the opinion is based 
on the Veteran's statements which have been contradicted by 
the evidence of record or are otherwise found not to be 
credible.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Thus this 
evidence has no probative value.

The only other evidence of record that provides a positive 
link between the Veteran's service-connected conditions and 
his current back disability are the Veteran's statements.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter such as etiology.  While a layman 
such as the Veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the competent probative medical evidence does not show 
that the Veteran's current back disability is connected to 
service or a service-connected disability, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt rule does not apply.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for a back disability is denied.  



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


